Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 1 of 29




           EXHIBIT 15
Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 2 of 29
Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 3 of 29
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 4 of 29
                                                                                                                                  ATTORNEYS AT LAW

                                                                                                                                                     Atlanta
                                                                                                                                                Florham Park
                                                                                                                                                     Hartford
                                                                                                                                                Los Angeles
                                                                                                                                                      Miami
                                                                                                                                                    New York
                                                                                                                                                     Orlando
                                                                                                                                                 Tallahassee
                                                                                                                                                      Tampa
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 JANUARY 30, 2020                          Washington, DC
                                                                                                                                            West Palm Beach
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1043608


PROFESSIONAL SERVICES AS POSTED THROUGH DECEMBER 31, 2019


DATE           INIT              DESCRIPTION                                                                                          HOURS

12/03/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE: RIZACK'S                                                                  0.40
                                 MOTION (0.2); TELECONFERENCE WITH CLIENT RE:
                                 SAME (0.2).

12/04/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE: BRIEFING                                                                  0.50
                                 SCHEDULE AND REVISE CHEVRON'S PROPOSED
                                 STIPULATION (0.3); REVIEW STIPULATION FILED WITH
                                 COURT AND CHEVRON'S COVER LETTER TO SAME (0.2).

12/05/19       MLY               TELECONFERENCE WITH CLIENT RE MOTION (.4);                                                                  1.60
                                 TELECONFERENCE WITH K. FAULKNER OF CRYPSIS RE
                                 FORENSIC ANALYSIS (.3); CORRESPONDENCE WITH
                                 CHEVRON RE DOCUMENT REVIEW (.2); INTERNAL
                                 CORRESPONDENCE AND CONFERENCES RE
                                 DOCUMENT REVIEW (.7).

12/05/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE: CRYPSIS'S                                                                 0.20
                                 INVOICES.

12/06/19       MLY               CONFERENCE WITH A. SILVERMAN RE DOCUMENT                                                                    1.80
                                 REVIEW (1.0); CORRESPONDENCE WITH CRYPSIS AND
                                 INTERNAL TEAM RE DOCUMENT REVIEW (.5);
                                 TELECONFERENCE WITH CLIENT (.3).

12/06/19       ABS               REVIEW EMAIL FROM CHEVRON'S COUNSEL RE:                                                                     0.70
                                 PROTOCOL SEARCH TERMS AND CORRESPONDENCE
                                 WITH M. YAEGER RE: RESPONDING TO SAME.

12/09/19       JK*               ANALYZE SOURCE DATA BEFORE PROCESSING IN                                                                    0.70
                                 RELATIVITY.

12/10/19       ABS               WORK RELATED TO RESPONDING TO EMAIL FROM                                                                    1.20
                                 CHEVRON'S COUNSEL RE: FOUR REDACTED
                                 DOCUMENTS, INCLUDING REVIEW/ANALYZING
                                 DOCUMENTS AND DRAFTING DESCRIPTIONS OF
                                 REDACTIONS (0.6); REVIEW/ANALYZE CASE LAW CITED
                                 IN SEPARATE EMAIL FROM CHEVRON'S COUNSEL RE:
                                 REQUEST TO PRODUCE UNREDACTED COPIES (0.4);
                                 CORRESPONDENCE WITH M. YAEGER RE: RESPONDING


                                                                   PAGE 1
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 5 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 JANUARY 30, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1043608



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 TO CHEVRON'S REQUEST (0.2).

12/10/19       HS*               PULL DOCUMENTS FROM RELATIVITY.                                                                             0.40

12/10/19       HS*               PULL DOCUMENTS FROM RELATIVITY PER COUNSEL.                                                                 0.60

12/10/19       JK*               DISCUSS SOURCE DATA DETAILS WITH COLLECTIONS                                                                2.20
                                 EXPERT. ANALYZE SOURCE DATA BEFORE
                                 PROCESSING IN RELATIVITY.

12/11/19       ABS               RESEARCH NEW YORK CASE LAW RE: REDACTION.                                                                   1.20

12/12/19       ABS               DRAFT EMAIL TO CHEVRON'S COUNSEL RE:                                                                        0.50
                                 UNREDACTED DOCUMENTS (0.2); EMAILS WITH
                                 CHEVRON'S COUNSEL AND CRYPSIS RE: CRYPSIS'S
                                 REQUEST FOR BUDGET APPROVAL (0.3).

12/12/19       RT*               REPRODUCE REDACTED DOCUMENTS IN UNREDACTED                                                                  0.70
                                 VERSION.

12/16/19       MLY               CONFERENCE WITH A. SILVERMAN RE SCHEDULING OF                                                               0.10
                                 MOTION (.1).

12/17/19       JK*               UPDATE SEARCH TERM REPORTS FROM RELATIVITY                                                                  0.80
                                 AND SEND DETAILS TO CASE TEAM.

12/18/19       MLY               ANALYZING CHEVRON’S OPPOSITION BRIEF AND                                                                    5.90
                                 PLANNING REPLY BRIEF.

12/18/19       KMS               RESEARCH FOR UPCOMING BRIEF REGARDING                                                                       1.40
                                 PAYMENT OF ATTORNEYS FEES.

12/18/19       ABS               REVIEW/ANALYZE CHEVRON’S OPPOSITION BRIEF AND                                                               3.20
                                 35 EXHIBITS ANNEXED THERETO, INCLUDING
                                 OUTLINING REPLY TO SAME (2.0); REVIEW CASE LAW
                                 CITED IN SUPPORT OF CHEVRON’S OPPOSITION (0.5);
                                 MEETINGS WITH M. YAEGER AND K. SANDOVAL RE:
                                 REPLY (0.7).

12/18/19       JK*               CONTACT VENDOR FOR CUSTODIAN COLLECTION                                                                     0.20
                                 DETAILS.

12/19/19       MLY               DRAFTING REPLY BRIEF.                                                                                       4.90

12/19/19       KMS               RESEARCH ADDRESSING OPPOSING COUNSEL'S                                                                      2.30
                                 ARGUMENTS IN PREPARATION FOR DRAFTING OUR
                                 REPLY.

12/19/19       KMS               DISCUSS RESEARCH AND ANALYSIS NEEDED FOR OUR                                                                1.70
                                 REPLY IN SUPPORT OF MOTION REGARDING
                                 ATTORNEYS' FEES IN PREPARATION FOR COURT FILING

12/19/19       ABS               FURTHER REVIEW/ANALYSIS OF CHEVRON                                                                         14.20
                                 OPPOSITION, EXHIBITS ANNEXED TO OPPOSITION,
                                                                   PAGE 2
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 6 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 JANUARY 30, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1043608



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 EXHIBITS ANNEXED TO CHEVRON’S MOTION TO
                                 COMPEL, DEPOSITION TRANSCRIPTS, AND VARIOUS
                                 OTHER FILINGS IN THIS LITIGATION (2.5); WORK WITH
                                 LITIGATION SUPPORT RE: TEXT MESSAGES PRODUCED
                                 TO CHEVRON AND REVIEW SAME IN CONNECTION WITH
                                 REPLY (0.5); EMAILS WITH CRYPSIS RE: TEXT
                                 MESSAGES (0.2); CONTINUE ANALYZING CASE LAW
                                 CITED IN CHEVRON’S OPPOSITION (0.7); ANALYZE
                                 CASES LOCATED BY K. SANDOVAL (0.3) AND
                                 SEPARATELY RESEARCH CASE LAW IN CONNECTION
                                 WITH REPLY (1.1); MEETING WITH M. YAEGER (1.3) AND
                                 K. SANDOVAL (0.7) IN CONNECTION WITH PREPARING
                                 REPLY; BEGIN DRAFTING REPLY BRIEF (6.7); EMAILS
                                 WITH CHEVRON’S COUNSEL RE: CRYPSIS’S INVOICES
                                 (0.2).

12/19/19       JK*               CONTACT VENDOR FOR CUSTODIAN COLLECTION                                                                    0.70
                                 DETAILS. REVIEW SEARCHES IN RELATIVITY REVIEW
                                 WORKSPACE AS REQUESTED BY CASE TEAM.

12/20/19       MLY               DRAFTING REPLY BRIEF FOR MOTION RE PROTOCOL                                                                6.70
                                 DEADLINES AND REASONABLE FEES.

12/20/19       KMS               DRAFT LETTER MOTION REGARDING EXTENSION OF                                                                 3.20
                                 PAGE LIMIT FOR UPCOMING REPLY BRIEF FILING

12/20/19       KMS               DRAFT DECLARATION FOR CLIENT IN PREPARATION                                                                2.90
                                 FOR UPCOMING REPLY BRIEF FILING

12/20/19       KMS               RESEARCH CASE LAW RE RECONSIDERATION AND                                                                   3.20
                                 ATTORNEYS FEES IN PREPARATION FOR WRITING
                                 REPLY BRIEF

12/20/19       ABS               CONTINUE DRAFTING/REVISING REPLY BRIEF (6.3);                                                              9.90
                                 REVISE LETTER TO COURT RE: PAGE LENGTH
                                 EXTENSION (0.3); FURTHER ANALYSIS OF CASE LAW IN
                                 SUPPORT OF REPLY BRIEF (1.2); DRAFT/REVISE RIZACK
                                 DECLARATION IN SUPPORT (0.3) AND
                                 COMMUNICATIONS WITH CLIENT RE: SAME (0.2);
                                 RESEARCH CASE LAW TO ADDRESS VARIOUS ISSUES
                                 FOR REPLY (1.2); DRAFT SILVERMAN DECLARATION IN
                                 SUPPORT (0.4).

12/21/19       MLY               DRAFTING REPLY BRIEF.                                                                                      4.30

12/21/19       KMS               REVISE DRAFT OF OUR REPLY BRIEF FOR UPCOMING                                                               2.80
                                 FILING.

12/21/19       ABS               CONTINUE DRAFTING/REVISING REPLY BRIEF (3.8);                                                              4.70
                                 DRAFT/REVISE RIZACK DECLARATION IN SUPPORT (0.5)

                                                                   PAGE 3
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 7 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 JANUARY 30, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1043608



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 AND COMMUNICATIONS WITH CLIENT RE: SAME (0.4).

12/22/19       MLY               DRAFTING REPLY BRIEF.                                                                                       3.50

12/22/19       KMS               EDIT REPLY BRIEF IN PREPARATION FOR UPCOMING                                                                4.30
                                 FILING.

12/22/19       ABS               CONTINUE DRAFTING/REVISING SILVERMAN                                                                        6.60
                                 DECLARATION (0.6); FURTHER REVISIONS TO REPLY
                                 BRIEF (5.4); STRATEGY CALLS WITH M. YAEGER RE:
                                 REPLY (0.6).

12/22/19       JK*               CREATE SAVED SEARCHES RELATIVITY FOR EMAIL                                                                  0.70
                                 COMMUNICATION AS REQUESTED BY CASE TEAM

12/23/19       MLY               DRAFTING/REVISING REPLY BRIEF.                                                                              7.80

12/23/19       KMS               CONTINUE REVISIONS OF BRIEF FOR UPCOMING FILING.                                                            4.90

12/23/19       ABS               CONTINUE DRAFTING/REVISING REPLY (6.9);                                                                    14.10
                                 COMMUNICATIONS WITH CLIENT RE: REPLY AND
                                 RELATED ISSUES (0.6); DRAFT/REVISE SILVERMAN
                                 DECLARATION (0.9); DRAFT/REVISE RIZACK
                                 DECLARATION (0.7); WORK WITH LITIGATION SUPPORT
                                 RE: TEXT MESSAGES (0.6); EMAILS WITH CRYPSIS RE:
                                 TEXT MESSAGES (0.5); FURTHER ANALYSIS OF CASES
                                 CITED IN CHEVRON’S OPPOSITION (0.8); FURTHER
                                 ANALYSIS OF CASES REBUTTING THOSE CITED IN
                                 CHEVRON’S OPPOSITION (1.4); MEETINGS WITH M.
                                 YAEGER RE: REPLY (0.5); ANALYZE CORRESPONDENCE
                                 WITH CHEVRON’S COUNSEL AND DOCUMENTS
                                 PRODUCED UNDER PROTOCOL (1.2).

12/23/19       JK*               CREATE SAVED SEARCHES AND EXPORT DOCUEMNTS                                                                  0.90
                                 FROM RELATIVITY AS REQUESTED BY CASE TEAM.

12/24/19       MLY               FINALIZING BRIEF AND DECLARATIONS.                                                                          2.50

12/24/19       KMS               REVISE BRIEF FOR UPCOMING FILING.                                                                           0.50

12/24/19       ABS               REVISE AND FINALIZE REPLY BRIEF (5.6); REVISE AND                                                           7.90
                                 FINALIZE RIZACK AND SILVERMAN DECLARATIONS (0.8);
                                 REVIEW AND FINALIZE EXHIBITS (0.7); CALLS WITH
                                 CRYPSIS RE: TEXT MESSAGES (0.5); COMMUNICATIONS
                                 WITH CLIENT RE: FINALIZING REPLY BRIEF AND
                                 DECLARATION (0.3).

12/24/19       JK*               CREATE SAVED SEARCHES AND EXPORT DOCUEMNTS                                                                  0.90
                                 FROM RELATIVITY AS REQUESTED BY CASE TEAM.




                                                                   PAGE 4
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 8 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 JANUARY 30, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1043608



DATE           INIT              DESCRIPTION                                                                                          HOURS

12/26/19       JK*               UPDATE SEARCH TERM REPORTS FROM RELATIVITY                                                                 2.10
                                 AND SEND DETAILS TO CASE TEAM.


               TOTAL FEES FOR PROFESSIONAL SERVICES                                                                              $72,356.00



ATTORNEY FEE SUMMARY

MLY             MICHAEL YAEGER                                           39.10         hours at           $665.00        =        26,001.50
KMS             KATELYN M. SANDOVAL                                      27.20         hours at           $400.00        =        10,880.00
ABS             ALEX B. SILVERMAN                                        65.30         hours at           $500.00        =        32,650.00
HS*             HANNA STRANGE*                                            1.00         hours at           $300.00        =           300.00
RT*             ROGER TRACEY*                                             0.70         hours at           $255.00        =           178.50
JK*             JAMES KUBICZ*                                             9.20         hours at           $255.00        =         2,346.00
                TOTALS                                                  142.50                                                   $72,356.00

TOTAL FEES FOR PROFESSIONAL SERVICES                                                                                             $72,356.00




COSTS INCURRED ON YOUR BEHALF AS POSTED DECEMBER 31, 2019


               TELEPHONE                                                                                           0.10
11/27/19       DOCUMENT PRODUCTION - FILING NOTICE OF                                                             40.00
               MOTION, MEMORANDUM AND DECLARATION WITH
               EXHIBITS
12/19/19       WESTLAW RESEARCH MULTI-SEARCH DOCUMENT                                                             47.58
               DISPLAYS
12/20/19       WESTLAW RESEARCH MULTI-SEARCH DOCUMENT                                                            174.46
               DISPLAYS
12/22/19       WESTLAW RESEARCH MULTI-SEARCH DOCUMENT                                                             95.16
               DISPLAYS
12/23/19       WESTLAW RESEARCH MULTI-SEARCH DOCUMENT                                                            260.90
               DISPLAYS
12/24/19       WESTLAW RESEARCH MULTI-SEARCH DOCUMENT                                                             47.58
               DISPLAYS
12/19/19       PROFESSIONAL SERVICES - VENDOR: CARMEL                                                             96.85
               PRIVATE CAR & LIMOUSINE SERVICE - CAR SERVICE
               ON 11/25/19
12/31/19       GROUND TRANSPORTATION - VENDOR: ALEX                                                               90.47
               SILVERMAN - 12/19/19 AND 12/24/19 TRAVEL DUE TO
               STAYING LATE TO CONTINUE WORKING ON REPLY
               BRIEF
12/18/19       EDISCOVERY DATA MANAGEMENT HOSTING                                                                 55.00

                                                                   PAGE 5
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 9 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                JANUARY 30, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                REF NO.: 14062-39418
                                                                                                  INVOICE NUMBER: 1043608



              $5/GB:RELATIVITY DATA HOSTING $5 - PER GB
12/18/19      EDISCOVERY DATA MANAGEMENT USER                                                                   190.00
              LICENSES:RELATIVITY USER LICENSES

TOTAL COSTS AS POSTED THROUGH DECEMBER 31, 2019                                                                                   $1,098.10

INTEREST                                                                                                             $              1,666.26
                                                      TOTAL AMOUNT DUE THIS INVOICE                                  $             75,120.36




                                                                  PAGE 6
      Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                     Carlton Fields practices law in California through Carlton Fields, LLP
Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 10 of 29
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 11 of 29
                                                                                                                                  ATTORNEYS AT LAW

                                                                                                                                                     Atlanta
                                                                                                                                                Florham Park
                                                                                                                                                     Hartford
                                                                                                                                                Los Angeles
                                                                                                                                                      Miami
                                                                                                                                                    New York
                                                                                                                                                     Orlando
                                                                                                                                                 Tallahassee
                                                                                                                                                      Tampa
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 FEBRUARY 13, 2020                         Washington, DC
                                                                                                                                            West Palm Beach
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: ******


PROFESSIONAL SERVICES AS POSTED THROUGH JANUARY 31, 2020


DATE           INIT              DESCRIPTION                                                                                          HOURS

11/25/19       RT*               RUN DOCUMENT CONFLICT CHECK AND PREPARE THE                                                                 1.50
                                 PRODUCTION.

11/25/19       RT*               MODIFY SEARCH SYNTA' ES, RUN NEW TERMS,                                                                     1.50
                                 CUSTOM E' CLUSIONS, AND REPORT ON NEW REVIEW
                                 SET.

01/06/20       MLY               TELECONFERENCES WITH A. SILVERMAN RE                                                                        1.40
                                 DOCUMENT REVIEW AND E-DISCOVERY VENDOR (.3);
                                 TELECONFERENCE WITH CLIENT (.5).

01/06/20       ABS               ANALYZE COURT ORDER (0.2); EMAILS WITH LITIGATION                                                           0.80
                                 TECHNOLOGY TEAM RE: UPDATED VENDOR COSTS AND
                                 RELATED LOGISTICS (0.2); DRAFT EMAIL TO CHEVRONQS
                                 COUNSEL RE: PROTOCOL ACTION ITEMS (0.4).

01/07/20       MLY               CORRESPONDENCE AND TELECONFERENCES WITH                                                                     1.80
                                 TEAM AND VENDOR RE DOCUMENT REVIEW (1.4);
                                 CONFERENCES WITH A. SILVERMAN RE DOCUMENT
                                 REVIEW (.4).

01/07/20       ABS               REVISE EMAIL TO CHEVRONQ   S COUNSEL RE: PROTOCOL                                                           1.20
                                 ACTION ITEMS (0.4); CALL AND EMAILS WITH M. FAIN OF
                                 EPIX RE: INVOICING TERMS AND LOGISTICS (0.4);
                                 REVIEW EPIX SERVICES AGREEMENT (0.2); MEETING
                                 WITH M. YAEGER ACTION ITEMS AND STRATEGY (0.2).

01/08/20       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                     0.70
                                 DOCUMENT REVIEW (.2); INTERNAL CONFERENCES AND
                                 CORRESPONDENCE RE DOCUMENT REVIEW.

01/08/20       ABS               EMAILS WITH M. FAIN OF EPIX RE: INVOICING TERMS                                                             0.70
                                 (0.2); REVISE EMAIL TO CHEVRON’S COUNSEL AS IT
                                 RELATES TO PAYMENT OF DOCUMENT REVIEW
                                 VENDOR (0.2); EMAILS WITH CHEVRON’S COUNSEL RE:
                                 MEET-AND-CONFER TO DISCUSS ACTION ITEMS (0.3).

01/08/20       JK*               SEARCH RELATIVITY X WORKSWORKSPACE FOR                                                                      0.90
                                 SPANISH LANGUAGE DOCUMENTS AS REX UESTED BY
                                 CASE TEAM.

                                                                   PAGE 1
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 12 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 FEBRUARY 13, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: ******



DATE           INIT              DESCRIPTION                                                                                          HOURS

01/09/20       MLY               CONFERENCE WITH A. SILVERMAN RE DOCUMENT                                                                   0.20
                                 REVIEW.

01/10/20       MLY               MEET AND CONFER WITH OPPOSING COUNSEL RE                                                                   2.30
                                 DOCUMENT REVIEW (.9); TELECONFERENCE WITH K.
                                 FAULKNER (.4); CONFERENCE AND CORRESPONDENCE
                                 WITH A. SILVERMAN RE DOCUMENT REVIEW (.4);
                                 CORRESPONDENCE WITH OPPOSING COUNSEL RE
                                 DOCUMENT REVIEW (.2).

01/10/20       ABS               TELECONFERENCE WITH CHEVRONQ      S COUNSEL RE:                                                            2.30
                                 VARIOUS PROTOCOL ISSUES (0.9); TELECONFERENCE
                                 WITH K. FAULKNER OF CRYPSIS IN FOLLOW UP TO
                                 CRYPSIS CALL (0.4); MEET WITH M. YAEGER RE:
                                 PROTOCOL ACTION ITEMS (0.2); FOLLOW-UP EMAILS
                                 WITH CHEVRONQ S COUNSEL AND K. FAULKNER (0.3);
                                 WORK WITH PRACTICE TECHNOLOGY TEAM RE: ISSUES
                                 ADDRESSED ON CALL WITH CHEVRONQ     S COUNSEL (0.5).

01/10/20       JK*               UPDATE SEARCH TERMS IN RELATIVITY TO NARROW                                                                2.40
                                 DOWN REVIEW POPULATION. SEND REPORTS AND
                                 ANALYSIS AS REX UESTED BY CASE TEAM.

01/13/20       MLY               INTERNAL CONFERENCES AND CORRESPONDENCE RE                                                                 0.60
                                 DOCUMENT REVIEW (.5); CORRESPONDENCE WITH
                                 OPPOSING COUNSEL (.1).

01/13/20       ABS               PREPARE EMAIL TO CHEVRON’S COUNSEL RE:                                                                     0.60
                                 PROTOCOL DEVELOPMENTS AND FOLLOW UP TO
                                 1/10/20 CALL.

01/13/20       RT*               PROVIDE REPORTING TO CASE TEAM ON HITS FROM                                                                0.80
                                 CERTAIN DOMAINS.

01/13/20       JK*               UPDATE SEARCH TERMS IN RELATIVITY TO NARROW                                                                1.00
                                 DOWN REVIEW POPULATION. SEND REPORTS AND
                                 ANALYSIS AS REX UESTED BY CASE TEAM.

01/14/20       ABS               EMAILS WITH K. FAULKNER RE: CHEVRON.                                                                       0.30

01/15/20       ABS               CALL WITH K. FAULKNER IN PREPARATION FOR                                                                   1.00
                                 CONFERENCE CALL WITH CHEVRON (0.8); REVIEW
                                 CRYPSIS BILLING AND CORRESPONDENCE WITH
                                 CHEVRON’S COUNSEL IN PREPARATION FOR CALL WITH
                                 K. FAULKNER (0.2).

01/16/20       MLY               CONFERENCE WITH A. SILVERMAN RE DOCUMENT                                                                   0.10
                                 REVIEW.

01/16/20       ABS               CONFERENCE WITH M. YAEGER RE: DOCUMENT                                                                     0.10
                                 REVIEW.

                                                                   PAGE 2
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 13 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 FEBRUARY 13, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: ******



DATE           INIT              DESCRIPTION                                                                                          HOURS

01/17/20       MLY               CORRESPONDENCE AND TELECONFERENCES WITH                                                                    0.90
                                 TEAM RE DOCUMENT REVIEW (.7); CORRESPONDENCE
                                 WITH OPPOSING COUNSEL (.2).

01/17/20       ABS               EMAILS WITH CHEVRON’S COUNSEL RE: SEARCH TERM                                                              1.90
                                 REVISIONS (0.6); ANALYZE REVISED SEARCH TERMS
                                 RECEIVED FROM CHEVRON AND INCORPORATE
                                 CHEVRON’S PROPOSED CHANGES IN PREPARATION
                                 FOR PROCESSING (0.4); TELECONFERENCE WITH K.
                                 FAULKNER AND CHEVRON’S COUNSEL RE: CRYPSIS’S
                                 BILLINGS (0.4); FOLLOW UP CALL WITH K. FAULKNER RE:
                                 INVOICES (0.2); WORK WITH PRACTICE TECHNOLOGY
                                 TEAM IN CONNECTION WITH PROCESSING REVISED
                                 SEARCH TERMS (0.3).

01/17/20       JK*               ANALYZE UPDATED SEARCH TERMS AND REPORT BACK                                                               0.90
                                 TO TEAM WITH SUGGESTIONS TO MINIMIZE REVIEW
                                 POPULATION AS REX UESTED BY CASE TEAM.

01/21/20       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                    0.20
                                 DOCUMENT REVIEW (.1); TELECONFERENCE WITH A.
                                 SILVERMAN RE DOCUMENT REVIEW (.1).

01/21/20       RT*               UPDATING SEVERAL TERMS AND RUNNING THE NEW                                                                 1.10
                                 SEARCH TERMS ACROSS THE DATA POPULATION.

01/22/20       MLY               CORRESPONDENCE WITH TEAM RE DOCUMENT REVIEW                                                                0.40
                                 (.3); CORRESPONDENCE WITH OPPOSING COUNSEL RE
                                 DOCUMENT REVIEW.

01/22/20       ABS               ANALYZE RESULTS OF REVISED SEARCH TERMS (0.5);                                                             1.50
                                 WORK WITH PRACTICE TECHNOLOGY TEAM RE:
                                 SEARCH TERM PROCESSING ISSUES (0.5); EMAILS WITH
                                 CHEVRON’S COUNSEL RE: REVISED SEARCH TERM
                                 RESULTS AND ISSUES PERTAINING TO PROCESSING OF
                                 SAME (0.5).

01/22/20       RT*               CASE TEAM SUPPORT AND RESPONDING TO SEVERAL                                                                0.70
                                 X UESTIONS ON SEARCHES.

01/22/20       JK*               ANALYZE UPDATED SEARCH TERMS AND REPORT BACK                                                               2.10
                                 TO TEAM WITH SUGGESTIONS TO MINIMIZE REVIEW
                                 POPULATION. RUN SEARCH TERMS AGAINST ALL
                                 COLLECTED DOCUMENTS AND SEND REPORTS TO
                                 CASE TEAM.

01/23/20       MLY               CONFERENCE WITH A. SILVERMAN RE DOCUMENT                                                                   0.10
                                 REVIEW.

01/23/20       ABS               CONFERENCE WITH M. YAEGER RE: DOCUMENT                                                                     0.10


                                                                   PAGE 3
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 14 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 FEBRUARY 13, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: ******



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 REVIEW.

01/24/20       MLY               CORRESPONDENCE WITH TEAM AND OPPOSING                                                                      0.10
                                 COUNSEL RE DOCUMENT REVIEW.

01/24/20       ABS               EMAILS WITH CHEVRONQ S COUNSEL RE: UPDATED                                                                 0.40
                                 REVISIONS TO SEARCH TERMS (0.2); REVIEW
                                 CHEVRONQ  S PROPOSED REVISIONS AND INCORPORATE
                                 SAME (0.2).

01/27/20       MLY               CORRESPONDENCE AND CONFERENCE WITH TEAM RE                                                                 0.90
                                 DOCUMENT REVIEW (.4); TELECONFERENCE WITH
                                 CLIENT (.5).

01/27/20       ABS               WORK WITH PRACTICE TECHNOLOGY TEAM RE:                                                                     1.40
                                 UPDATED SEARCH TERMS (0.3); EMAILS RE: EPIX
                                 ESTIMATE (0.2); EMAIL TO CHEVRON’S COUNSEL RE:
                                 SEARCH TERM RESULTS, EPIX ESTIMATE, AND
                                 RELATED PROTOCOL ISSUES (0.3); REVIEW PAGE
                                 CONTEMPT ORDER (0.4) AND EMAILS WITH CLIENT RE:
                                 SAME    (0.2).

01/27/20       RT*               UPDATE SYNTA' ERRORS AND RE-RUN SEARCHES PER                                                               1.00
                                 ALE' SILVERMAN.

01/27/20       JK*               ANALYZE UPDATED SEARCH TERMS AND REPORT BACK                                                               1.60
                                 TO TEAM WITH SUGGESTIONS TO MINIMIZE REVIEW
                                 POPULATION AS REX UESTED BY CASE TEAM.

01/28/20       MLY               CORRESPONDENCE AND TELECONFERENCE RE                                                                       0.30
                                 DOCUMENT REVIEW.

01/28/20       ABS               EMAILS WITH CLIENT RE: ECUADORIAN JUDGMENT (0.2);                                                          1.20
                                 REVIEW/ANALYZE INTEREST AGREEMENT (0.2); DRAFT
                                 ASSIGNMENT OF INTEREST (0.4); DISCUSSIONS WITH M.
                                 YAEGER RE: STRATEGY WITH RESPECT TO
                                 ASSIGNMENT (0.4).

01/31/20       MLY               CORRESPONDENCE WITH CHEVRON RE DOCUMENT                                                                    0.40
                                 REVIEW (.2); TELECONFERENCE WITH A. SILVERMAN RE
                                 SAME (.2).


               TOTAL FEES FOR PROFESSIONAL SERVICES                                                                              $17,618.50



ATTORNEY FEE SUMMARY

MLY             MICHAEL YAEGER                                            10.40        hours at           $665.00 =                  6,916.00
ABS             ALE' B. SILVERMAN                                         13.50        hours at           $500.00 =                  6,750.00

                                                                   PAGE 4
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 15 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                FEBRUARY 13, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                REF NO.: 14062-39418
                                                                                                  INVOICE NUMBER: ******



RT*            ROGER TRACEY*                                              6.60        hours at           $255.00 =                1,683.00
JK*            JAMES KUBICZ*                                              8.90        hours at           $255.00 =                2,269.50
               TOTALS                                                    39.40                                                  $17,618.50

TOTAL FEES FOR PROFESSIONAL SERVICES                                                                                            $17,618.50




COSTS INCURRED ON YOUR BEHALF AS POSTED JANUARY 31, 2020


12/18/19      PACER: COPIES - FEDERAL COURT DOCUMENT                                                             40.70
              CHARGE
12/20/19      PACER: COPIES - FEDERAL COURT DOCUMENT                                                               9.20
              CHARGE
12/20/19      PACER: COPIES - FEDERAL COURT DOCUMENT                                                               0.10
              CHARGE
12/21/19      PACER: COPIES - FEDERAL COURT DOCUMENT                                                               0.20
              CHARGE
12/21/19      PACER: COPIES - FEDERAL COURT DOCUMENT                                                               9.30
              CHARGE
12/22/19      PACER: COPIES - FEDERAL COURT DOCUMENT                                                             11.40
              CHARGE
12/22/19      PACER: COPIES - FEDERAL COURT DOCUMENT                                                               0.10
              CHARGE
01/30/20      FILING/RECORDING FEE - VENDOR: KEATING &                                                           97.00
              WALKER ATTORNEY SERVICE INC - FILED HARD
              DRIVE UNDER SEAL IN SDNY
01/17/20      EDISCOVERY DATA MANAGEMENT HOSTING                                                                 55.00
              $5/GB:RELATIVITY DATA HOSTING $5 - PER GB
01/17/20      EDISCOVERY DATA MANAGEMENT USER                                                                   190.00
              LICENSES:RELATIVITY USER LICENSES

TOTAL COSTS AS POSTED THROUGH JANUARY 31, 2020                                                                                       $413.00

INTEREST                                                                                                             $              1,666.26
                                                      TOTAL AMOUNT DUE THIS INVOICE                                  $             19,697.76




                                                                  PAGE 5
      Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                     Carlton Fields practices law in California through Carlton Fields, LLP
Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 16 of 29
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 17 of 29
                                                                                                                                  ATTORNEYS AT LAW

                                                                                                                                                     Atlanta
                                                                                                                                                Florham Park
                                                                                                                                                     Hartford
                                                                                                                                                Los Angeles
                                                                                                                                                      Miami
                                                                                                                                                    New York
                                                                                                                                                     Orlando
                                                                                                                                                 Tallahassee
                                                                                                                                                      Tampa
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 MARCH 13, 2020                            Washington, DC
                                                                                                                                            West Palm Beach
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1048866


PROFESSIONAL SERVICES AS POSTED THROUGH FEBRUARY 29, 2020


DATE           INIT              DESCRIPTION                                                                                          HOURS

01/29/20       ABS               FURTHER REVISIONS TO ASSIGNMENT OF INTEREST                                                                 0.70
                                 ' 0.3() EMAILS WITH CLIENT RE: SAME ' 0.4(.

01/30/20       ABS               EMAILS WITH CHEVRON;S COUNSEL RE:                                                                           0.90
                                 REIMBURSEMENT OF DECEMBER 2019 ATTORNEYS;
                                 FEES ' 0.3() REVIEW DECEMBER 2019 INVOICE FOR
                                 PRIVILEGE ' 0.2() COMMUNICATIONS WITH CLIENT RE:
                                 ASSIGNMENT ' 0.4(.

02/03/20       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                       0.90
                                 DOCUMENT REVIEW.

02/03/20       ABS               WORK WITH PRACTICE TECH TEAM IN CONNECTION                                                                  1.90
                                 WITH RESPONDING TO QUESTIONS RAISED IN
                                 CHEVRON;S 1/31/20 EMAIL ' 0.4() FURTHER ANALYSIS OF
                                 CHEVRON;S 1/31 EMAIL, INCLUDING TO, AMONG OTHER
                                 THINGS, IDENTIFY DIFFERENCES BETWEEN RIZACK;S
                                 PROPOSED EPIQ PAYMENT TERMS AND CHEVRON;S
                                 PROPOSED REVISIONS TO SAME ' 0.3() PREPARE EMAIL
                                 RESPONSE TO CHEVRON ' 0.2( AND MEET WITH M.
                                 YAEGER RE: SAME ' 0.2() EMAILS WITH EPIQ RE:
                                 CHEVRON;S PROPOSED REVISIONS TO PAYMENT
                                 TERMS ' 0.3() FURTHER REVISIONS TO ASSIGNMENT OF
                                 INTEREST COVER LETTER ' 0.2( AND EMAILS WITH
                                 CLIENT RE: SAME ' 0.2(.

02/03/20       JK*               UPDATE REVIEW WORKSPACE WITH LATEST ROUND OF                                                                2.10
                                 SEARCH TERM HITS. PROVIDE DETAILS OF DEDUPING
                                 TO CASE TEAM

02/04/20       MLY               CORRESPONDENCE AND TELECONFERENCE RE                                                                        1.20
                                 DOCUMENT REVIEW AND DE-DUPING.

02/04/20       ABS               FURTHER EMAILS WITH CHEVRONXS COUNSEL RE:                                                                   1.30
                                 DOCUMENT REVIEW VENDOR-RELATED ISSUES ' 0.8(
                                 AND DISCUSSIONS WITH M. YAEGER RE: SAME ' 0.2()
                                 EMAILS WITH PRACTICE TECH TEAM RE: DE-
                                 DUPLICATION ' 0.2() EMAILS WITH EPIQ RE: DE-
                                 DUPLICATION ' 0.1(.


                                                                   PAGE 1
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 18 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 MARCH 13, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1048866



DATE           INIT              DESCRIPTION                                                                                          HOURS

02/04/20       JK*               UPDATE REVIEW WORKSPACE WITH LATEST ROUND OF                                                               2.10
                                 SEARCH TERM HITS.

02/05/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.10

02/05/20       ABS               EMAILS WITH CHEVRON;S COUNSEL ' 0.2() REVIEW AND                                                           1.10
                                 REVISE EPIQ SERVICES AGREEMENT ' 0.4()
                                 COMMUNICATIONS WITH EPIQ RE: SAME ' 0.5(.

02/05/20       JK*               UPDATE REVIEW WORKSPACE WITH LATEST ROUND OF                                                               1.10
                                 SEARCH TERM HITS. PROVIDE DETAILS TO CASE TEAM

02/06/20       ABS               EMAILS WITH EPIQ RE: REVISIONS TO SERVICE                                                                  0.30
                                 AGREEMENT.

02/07/20       MLY               CORRESPONDENCE AND TELECONFERENCE RE                                                                       0.20
                                 DOCUMENT REVIEW.

02/09/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.10

02/09/20       ABS               EMAIL CHEVRONXS COUNSEL RE: EPIQ TERM ' 0.1()                                                              0.30
                                 EMAILS WITH EPIQ RE: FINALIZING SERVICES
                                 AGREEMENT ' 0.2(.

02/10/20       ABS               EMAIL FROM CHEVRON;S COUNSEL RE: CRYPSIS;                                                                  0.60
                                 INVOICES ' 0.2( AND EMAIL WITH CRYPSIS RE: SAME
                                 ' 0.1() EMAILS WITH EPIQ RE: SERVICES AGREEMENT
                                 ' 0.2( AND REVIEW FINALIZED AGREEMENT ' 0.1(.

02/11/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.10

02/11/20       ABS               EMAILS WITH CHEVRON;S COUNSEL RE: VARIOUS                                                                  0.60
                                 PROTOCOL ITEMS ' 0.3() WORK WITH PRACTICE TECH
                                 TEAM IN CONNECTION WITH PROCESSING THIRD-
                                 PARTY PRODUCTION DOCUMENTS FOR DE-
                                 DUPLICATION ' 0.3(.

02/12/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.10

02/12/20       ABS               EMAILS WITH CHEVRON;S COUNSEL RE: DE-                                                                      0.80
                                 DUPLICATION ' 0.3() WORK WITH PRACTICE TECH TEAM
                                 IN CONNECTION WITH SAME ' 0.3() EMAILS WITH CLIENT
                                 RE: EPIQ SERVICES AGREEMENT ' 0.2(.

02/12/20       JK*               LOAD THIRD PARTY PRODUCTION DOCUMENTS TO                                                                   1.80
                                 RELATIVITY. RUN DE-DUPLICATION, EMAIL THREADING
                                 AND LANGUAGE IDENTIFICATION IN RELATIVITY
                                 WORKSPACE AS REQUESTED BY CASE TEAM

02/13/20       ABS               EMAILS WITH CLIENT RE: EPIQ ' 0.3() EMAILS WITH                                                            0.60
                                 CRYPSIS RE: PAYMENT ' 0.3(.

02/13/20       JK*               RUN DUPLICATION ANAYLSIS ON DOCUMENTS IN                                                                   2.20

                                                                   PAGE 2
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 19 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 MARCH 13, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1048866



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 RELATIVITY. REMOVE ALL DUPLICATES FROM
                                 DOCUMENTS REVIEW.

02/14/20       ABS               EMAILS WITH EPIQ RE: SERVICES AGREEMENT ' 0.3()                                                            0.40
                                 EMAILS WITH CLIENT RE: SAME ' 0.1(.

02/17/20       ABS               CALL WITH K. FAULKNER RE: RESPONDING TO                                                                    1.20
                                 CHEVRON;S EMAIL DISPUTING CRYPSIS;S INVOICES
                                 ' 0.8() EMAIL FROM CLIENT RE: EPIQ SERVICES
                                 AGREEMENT ' 0.1() WORK WITH PRACTICE TECHNOLOGY
                                 TEAM IN CONNECTION WITH DE-DUPLICATION EFFORTS
                                 ' 0.3(.

02/17/20       JK*               RUN DUPLICATION ANAYLSIS ON DOCUMENTS IN                                                                   1.40
                                 RELATIVITY. REMOVE ALL DUPLICATES FROM
                                 DOCUMENTS REVIEW.

02/18/20       MLY               CONFERENCE AND TELECONFERENCES RE DOCUMENT                                                                 0.90
                                 REVIEW.

02/18/20       ABS               WORK WITH PRACTICE TECHNOLOGY TEAM TO                                                                      1.30
                                 FINALIZE DE-DUPLICATION EFFORTS REQUESTED BY
                                 CHEVRON ' 0.4() ANALYZE DE-DUPLICATION DATA AND
                                 REPORTS REQUESTED BY CHEVRON ' 0.3() EMAILS WITH
                                 CHEVRON;S COUNSEL RE: SAME ' 0.3() EMAILS WITH
                                 EPIQ RE: E’ ECUTED SERVICES AGREEMENT AND
                                 TIMELINE FOR REVIEW ' 0.3(.

02/18/20       JK*               RUN DUPLICATION ANAYLSIS ON DOCUMENTS IN                                                                   2.60
                                 RELATIVITY. REMOVE ALL DUPLICATES FROM
                                 DOCUMENTS REVIEW.

02/19/20       MLY               CONFERENCES AND CORRESPONDENCE RE                                                                          0.70
                                 DOCUMENT REVIEW.

02/19/20       ABS               TELECONFERENCE WITH EPIQ RE: PRELIMINARY                                                                   2.40
                                 DOCUMENT REVIEW MATTERS ' 0.6() EMAILS WITH EPIQ
                                 RE: SAME ' 0.3() WORK ON DOCUMENT REVIEW MEMO
                                 REQUESTED BY EPIQ ' 1.5(.

02/19/20       JK*               CALL WITH CASE TEAM AND OUTSIDE REVIEW TEAM TO                                                             0.60
                                 DISCUSS CASE DETAILS

02/19/20       JK*               UPDATE REVIEW RELATIVITY WORKSPACE                                                                         0.70
                                 PERMISSIONS FOR OUTSIDE REVIEWERS AND REVIEW
                                 MANAGERS

02/20/20       ABS               EMAILS WITH EPIQ RE: REVIEW ' 0.5() CONTINUE                                                               4.10
                                 DRAFTING DOCUMENT REVIEW MEMO REQUESTED BY
                                 EPIC ' 3.3() EMAIL WITH CHEVRON;S COUNSEL RE:
                                 CRYPSIS ' 0.1() EMAILS WITH K. FAULKNER RE: UNPAID

                                                                   PAGE 3
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 20 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 MARCH 13, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1048866



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 INVOICES ' 0.2(.

02/20/20       JK*               UPDATE REVIEW RELATIVITY WORKSPACE                                                                         0.70
                                 PERMISSIONS FOR OUTSIDE REVIEWERS AND REVIEW
                                 MANAGERS

02/21/20       JK*               UPDATE REVIEW RELATIVITY WORKSPACE                                                                         0.80
                                 PERMISSIONS AND UPDATE CODING OPTIONS FOR
                                 OUTSIDE REVIEWERS AND REVIEW MANAGERS

02/24/20       MLY               TELECONFERENCE RE DOCUMENT REVIEW.                                                                         0.20

02/24/20       ABS               FURTHER REVISIONS TO DOCUMENT REVIEW MEMO,                                                                 3.30
                                 INCLUDING IDENTIFYING RELEVANT E’ HIBITS TO SAME
                                 ' 2.9() EMAILS WITH EPIQ RE: DOCUMENT REVIEW MEMO
                                 ' 0.2() WORK WITH PRACTICE TECHNOLOGY TEAM TO
                                 FINALIZE DOCUMENT REVIEW WORKSPACE PRIOR TO
                                 EPIQ START DATE ' 0.2(.

02/24/20       JK*               UPDATE REVIEW RELATIVITY WORKSPACE                                                                         0.80
                                 PERMISSIONS AND UPDATE CODING OPTIONS FOR
                                 OUTSIDE REVIEWERS AND REVIEW MANAGERS

02/25/20       MLY               CORRESPONDENCE AND TELECONFERENCE RE                                                                       0.30
                                 DOCUMENT REVIEW.

02/25/20       ABS               CALL WITH EPIQ REVIEW TEAM MANAGER RE:                                                                     2.60
                                 DOCUMENT REVIEW ' 0.4() REVISE AND FINALIZE
                                 DOCUMENT REVIEW MEMO AND ACCOMPANYING
                                 E’ HIBITS ' 2.2(.

02/25/20       JK*               UPDATE REVIEW RELATIVITY WORKSPACE                                                                         1.70
                                 PERMISSIONS AND UPDATE CODING OPTIONS FOR
                                 OUTSIDE REVIEWERS AND REVIEW MANAGERS

02/26/20       MLY               TELECONFERENCES AND CORRESPONDENCE RE                                                                      1.40
                                 DOCUMENT REVIEW AND PRODUCTION.

02/26/20       ABS               EMAILS FROM CHEVRON;S COUNSEL RE: OUTSTANDING                                                              6.90
                                 CRYPSIS AND CARLTON FIELDS INVOICES ' 0.4() DRAFT
                                 RESPONSE TO CHEVRON;S 2/10/20 REQUEST FOR
                                 ADDITIONAL DETAILS RE: CRYPSIS INVOICES ' 3.2()
                                 CONFER WITH CRYPSIS RE: SAME ' 0.8() EMAILS WITH
                                 EPIQ TEAM MANAGER RE: LOGISTICS OF DOCUMENT
                                 REVIEW ' 1.3() CONFERENCE CALL WITH ENTIRE EPIQ
                                 REVIEW TEAM RE: DOCUMENT REVIEW PROTOCOL ' 0.6()
                                 WORK WITH PRACTICE TECHNOLOGY TEAM TO
                                 FINALIZE DOCUMENT REVIEW WORKSPACE ' 0.3()
                                 REVIEW DOCUMENTS FORWARDED BY EPIQ
                                 REVIEWERS AND RESPOND TO QUESTIONS RE: SAME


                                                                   PAGE 4
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 21 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 MARCH 13, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1048866



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 ' 0.3(.

02/26/20       JK*               UPDATE REVIEW RELATIVITY WORKSPACE                                                                         2.20
                                 PERMISSIONS AND UPDATE CODING OPTIONS FOR
                                 OUTSIDE REVIEWERS AND REVIEW MANAGERS

02/27/20       MLY               TELECONFERENCE AND CORRESPONDENCE RE                                                                       1.00
                                 DOCUMENT REVIEW.

02/27/20       ABS               EMAILS WITH EPIQ TEAM MANAGER RE: STATUS                                                                   3.00
                                 UPDATE ' 0.4() REVIEW QUALITY CONTROL DOCUMENT
                                 SET ' 1.3() EMAILS WITH EPIQ TEAM MANAGER RE: QC
                                 SET AND RELATED ISSUES ' 0.9() SPEAK WITH CLIENT
                                 RE: QUESTIONS RAISED DURING DOCUMENT REVIEW
                                 ' 0.4(

02/27/20       JK*               UPDATE REVIEW RELATIVITY WORKSPACE                                                                         0.40
                                 PERMISSIONS AND UPDATE CODING OPTIONS FOR
                                 OUTSIDE REVIEWERS AND REVIEW MANAGERS

02/28/20       MLY               CORRESPONDENCE AND CONFERENCES RE                                                                          0.30
                                 DOCUMENT REVIEW.

02/28/20       ABS               EMAILS WITH CLIENT RE: ASSIGNMENT OF INTEREST                                                              1.00
                                 ' 0.3() EMAILS WITH EPIQ RE: STATUS OF DOCUMENT
                                 REVIEW ' 0.4() ANALYZE DOC REVIEW ISSUES RAISED BY
                                 EPIQ REVIEW TEAM ' 0.4(.


               TOTAL FEES FOR PROFESSIONAL SERVICES                                                                              $28,043.50



ATTORNEY FEE SUMMARY

MLY             MICHAEL YAEGER                                             7.50        hours at           $665.00 =                4,987.50
ABS             ALE’ B. SILVERMAN                                         35.30        hours at           $500.00 =               17,650.00
JK*             JAMES KUBICZ*                                             21.20        hours at           $255.00 =                5,406.00
                TOTALS                                                    64.00                                                  $28,043.50

TOTAL FEES FOR PROFESSIONAL SERVICES                                                                                             $28,043.50




                                                                   PAGE 5
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 22 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                MARCH 13, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                REF NO.: 14062-39418
                                                                                                  INVOICE NUMBER: 1048866



COSTS INCURRED ON YOUR BEHALF AS POSTED FEBRUARY 29, 2020


02/19/20      EDISCOVERY DATA MANAGEMENT HOSTING                                                                 60.00
              $5/GB:RELATIVITY DATA HOSTING $5 - PER GB
02/19/20      EDISCOVERY DATA MANAGEMENT USER                                                                   190.00
              LICENSES:RELATIVITY USER LICENSES
02/28/20      EDISCOVERY DATA MANAGEMENT                                                                         80.00
              PROCESSING:RELATIVITY DATA PROCESSING - PER
              GB

TOTAL COSTS AS POSTED THROUGH FEBRUARY 29, 2020                                                                                      $330.00

INTEREST                                                                                                             $              2,217.17
                                                      TOTAL AMOUNT DUE THIS INVOICE                                  $             30,590.67




                                                                  PAGE 6
      Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                     Carlton Fields practices law in California through Carlton Fields, LLP
Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 23 of 29
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 24 of 29
                                                                                                                                  ATTORNEYS AT LAW

                                                                                                                                                     Atlanta
                                                                                                                                                Florham Park
                                                                                                                                                     Hartford
                                                                                                                                                Los Angeles
                                                                                                                                                      Miami
                                                                                                                                                    New York
                                                                                                                                                     Orlando
                                                                                                                                                 Tallahassee
                                                                                                                                                      Tampa
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 APRIL 7, 2020                             Washington, DC
                                                                                                                                            West Palm Beach
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1051784


PROFESSIONAL SERVICES AS POSTED THROUGH MARCH 31, 2020


DATE           INIT              DESCRIPTION                                                                                          HOURS

03/01/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                          0.10

03/01/20       ABS               EMAIL CHEVRON'S COUNSEL WITH ASSIGNMENT OF                                                                  1.20
                                 INTEREST WITH MODIFICATIONS REQUESTED BY
                                 CHEVRON (0.1); REVIEW DOCUMENTS INCLUDED ON
                                 EPIQ ISSUE LOG (0.6); RESPONSE TO EPIQ ISSUE LOG
                                 QUESTIONS (0.5).

03/02/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                          0.40

03/02/20       ABS               RESPOND TO QUESTIONS FROM EPIQ RE: DOCUMENT                                                                 2.10
                                 REVIEW (0.3); REVIEW/ANALYZE QUALITY CONTROL SET
                                 (1.2); EMAILS WITH CLIENT RE: QUESTIONS RAISED
                                 DURING DOCUMENT REVIEW (0.2); EMAILS WITH EPIQ
                                 TEAM MANAGER RE: STATUS/PROGRESS OF
                                 DOCUMENT REVIEW (0.4).

03/02/20       JK*               REVIEW LOGS AND UPDATES FROM REVIEW TEAM                                                                    0.40

03/03/20       ABS               EMAILS WITH EPIQ TEAM MANAGER RE: STATUS OF                                                                 0.30
                                 DOCUMENT REVIEW.

03/03/20       JK*               REVIEW LOGS AND UPDATES FROM REVIEW TEAM.                                                                   1.10
                                 UPDATE REVIEWER PERMISSIONS IN RELATIVITY.

03/04/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                          0.20

03/04/20       ABS               EMAILS WITH CLIENT RE: DOCUMENT REVIEW (0.2);                                                               0.40
                                 EMAILS WITH EPIQ TEAM MANAGER RE: STATUS OF
                                 DOCUMENT REVIEW (0.2).

03/04/20       JK*               REVIEW LOGS AND UPDATES FROM REVIEW TEAM.                                                                   1.10
                                 UPDATE REVIEWER PERMISSIONS IN RELATIVITY.

03/05/20       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                       0.30
                                 DOCUMENT TWICE.

03/05/20       ABS               COMMUNICATIONS WITH EPIQ MANAGER RE:                                                                        1.30
                                 PROGRESS OF DOCUMENT REVIEW (0.7); CONFERENCE
                                 WITH M. YAEGER RE: DOCUMENT REVIEW AND NEXT
                                 STEPS (0.3); ANALYZE DOCUMENTS IDENTIFIED IN EPIQ


                                                                   PAGE 1
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 25 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 APRIL 7, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1051784



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 ISSUE LOG (0.3).

03/06/20       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                      0.50
                                 DOCUMENT REVIEW.

03/06/20       ABS               MULTIPLE COMMUNICATIONS WITH EPIQ MANAGER RE:                                                              5.70
                                 STATUS OF DOCUMENT REVIEW AND RELATED QC
                                 ISSUES (1.6); REVIEW/ANALYZE VARIOUS QUALITY
                                 CONTROL DOCUMENT SETS AND ADDRESS RELATED
                                 QC ISSUES (4.1).

03/06/20       JK*               REVIEW LOGS AND UPDATES FROM REVIEW TEAM.                                                                  2.10
                                 UPDATE REVIEWER PERMISSIONS IN RELATIVITY.
                                 UPDATE DOCUMENT REVIEW POPULATION FOR REVIEW
                                 TEAM AS REQUESTED BY CF CASE TEAM

03/07/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.10

03/08/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.10

03/09/20       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                      1.00
                                 DOCUMENT REVIEW.

03/09/20       ABS               ANALYZE DOCUMENT IN CONNECTION WITH FIRST-                                                                 5.10
                                 LAYER REVIEW QUALITY CONTROL (3.9); CALLS/EMAILS
                                 WITH EPIQ TEAM MANAGER RE: VARIOUS DOCUMENT
                                 REVIEW QC ISSUE (0.8); COMMUNICATIONS WITH
                                 CLIENT RE: DOCUMENT REVIEW (0.4).

03/09/20       JK*               CREATE NEW SEARCHES IN RELATIVITY FOR                                                                      2.40
                                 PRODUCED DOCUMENTS AS REQUESTED BY CASE
                                 TEAM AND REVIEW TEAM

03/10/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.10

03/10/20       HS*               TARGETED DOCUMENT REVIEW QC.                                                                               3.40

03/11/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.20

03/11/20       ABS               EMAILS WITH CLIENT RE: DOCUMENT REVIEW (0.5);                                                              3.80
                                 WORK WITH INTERNAL PRACTICE TECH TEAM RE:
                                 FINALIZING FIRST-LEVEL QC (0.4); EMAIL FROM
                                 CHEVRON'S COUNSEL RE: CRYPSIS INVOICES AND
                                 DOCUMENT REVIEW STATUS AND PREPARE RESPONSE
                                 TO SAME (0.5); ANALYZE DOCUMENT FOR PURPOSES
                                 OF FINALIZING FIRST-LEVEL REVIEW QC (2.1); EMAILS
                                 WITH EPIQ TEAM MANAGER RE: QC AND FINALIZING
                                 FIRST-LEVEL REVIEW (0.3).

03/11/20       HS*               REVIEW DOCUMENTS WITH ALEX SILVERMAN AND                                                                   0.80
                                 MASS TAG FOR TECH ISSUES.


                                                                   PAGE 2
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 26 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 APRIL 7, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1051784



DATE           INIT              DESCRIPTION                                                                                          HOURS

03/12/20       ABS               COMMUNICATIONS WITH CLIENT RE: DOCUMENT                                                                    7.20
                                 REVIEW (1.3); WORK WITH PRACTICE TECHNOLOGY
                                 TEAM IN CONNECTION WITH SECOND-LEVEL REVIEW
                                 (0.3); REVIEW SECOND-LEVEL QUALITY CONTROL SET
                                 (5.6).

03/12/20       JK*               CREATE NEW SEARCHES FOR DUPLICATE, PREVIOUSLY                                                              0.70
                                 PRODUCED AND EMAIL THREADED DOCUMENTS IN
                                 RELATIVITY AS REQUESTED BY CASE TEAM.

03/13/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.30

03/13/20       ABS               EMAIL FROM CHEVRON'S COUNSEL RE: CRYPSIS (0.2);                                                            5.20
                                 ADDITIONAL EMAILS WITH CLIENT RE: DOCUMENT
                                 REVIEW (0.8); CONFERENCE WITH M. YAEGER RE:
                                 DOCUMENT REVIEW (0.2); WORK WITH PRACTICE
                                 TECHNOLOGY TEAM RE: SECOND-LEVEL REVIEW (0.5);
                                 FURTHER REVIEW OF QUALITY CONTROL SET (3.5).

03/13/20       JK*               CREATE NEW SEARCHES FOR DUPLICATE, PREVIOUSLY                                                              1.70
                                 PRODUCED AND EMAIL THREADED DOCUMENTS IN
                                 RELATIVITY AS REQUESTED BY CASE TEAM.

03/14/20       ABS               CALL/EMAILS WITH CLIENT RE: SECOND-LEVEL                                                                   0.30
                                 DOCUMENT REVIEW.

03/14/20       JK*               UPDATE SEARCHES IN RELATIVITY AS REQUESTED BY                                                              0.40
                                 CASE TEAM.

03/16/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.20

03/16/20       ABS               COMMUNICATIONS WITH CLIENT RE: DOCUMENT                                                                    4.60
                                 REVIEW (1.2); WORK WITH INTERNAL PRACTICE
                                 TECHNOLOGY RE: VARIOUS DOCUMENT REVIEW
                                 ISSUES (0.5); REVIEW/ANALYZE PRIVILEGED
                                 DOCUMENTS (0.6); REVIEW/ANALYZE ADDITIONAL
                                 DOCUMENTS IN QUALITY CONTROL SET (2.3).

03/16/20       JK*               CREATE NEW FINAL REVIEW SEARCHES IN RELATIVITY                                                             0.90
                                 AS REQUESTED BY CASE TEAM.

03/17/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.10

03/17/20       ABS               COMMUNICATIONS WITH CLIENT RE: SECOND-LEVEL                                                                4.20
                                 REVIEW (1.3); FURTHER REVIEW OF SECOND-LEVEL
                                 QUALITY CONTROL SET (2.9).

03/17/20       HS*               TARGETED DOCUMENT REVIEW QC.                                                                               1.60

03/18/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW AND                                                                      0.10
                                 PRODUCTION


                                                                   PAGE 3
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 27 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 APRIL 7, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1051784



DATE           INIT              DESCRIPTION                                                                                          HOURS

03/18/20       ABS               WORK WITH INTERNAL PRACTICE TECH TEAM TO                                                                   2.40
                                 FINALIZE DOCUMENT REVIEW AND MAKE PRODUCTION
                                 (0.8); REVIEW/ANALYZE DOCUMENTS IN CONNECTION
                                 WITH SAME (1.6).

03/18/20       HS*               TARGETED DOCUMENT REVIEW QC.                                                                               3.20

03/18/20       JK*               CREATE AND UPDATE FINAL REVIEW SEARCHES IN                                                                 2.10
                                 RELATIVITY AS REQUESTED BY CASE TEAM.

03/19/20       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.20

03/19/20       ABS               EMAILS WITH CLIENT RE: DOCUMENT REVIEW (0.3);                                                              3.80
                                 CONTINUE WORKING WITH PRACTICE TECH TEAM TO
                                 FINALIZE PRODUCTION (1.3); FURTHER DOCUMENT
                                 REVIEW AND VARIOUS OTHER WORK IN CONNECTION
                                 WITH FINALIZING PRODUCTION AND PRIVILEGE LOG
                                 (2.2).

03/19/20       JK*               CREATE AND UPDATE FINAL REVIEW SEARCHES IN                                                                 2.80
                                 RELATIVITY AS REQUESTED BY CASE TEAM.

03/20/20       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                      0.50
                                 DOCUMENT PRODUCTION.

03/20/20       ABS               CONTINUE WORKING PRACTICE TECHNOLOGY TEAM IN                                                               4.00
                                 CONNECTION WITH FINALIZING PRODUCTION AND
                                 PRIVILEGE LOG (1.6); CONFERENCE WITH M. YAEGER
                                 RE: FINALIZING PRODUCTION (0.3); REVISE AND
                                 FINALIZE PRIVILEGE LOG FOR PRODUCTION (0.5);
                                 REVIEW/ANALYZE DOCUMENTS IN PREPARATION FOR
                                 PRODUCTION (1.3); EMAILS TO CHEVRON'S COUNSEL
                                 WITH FINAL DOCUMENT PRODUCTION (0.2); EMAILS
                                 WITH CLIENT RE: FINAL PRODUCTION (0.1).

03/20/20       JK*               CREATE AND UPDATE FINAL REVIEW SEARCHES IN                                                                 2.80
                                 RELATIVITY AS REQUESTED BY CASE TEAM. UPDATE
                                 PRIVILEGE LOG SEARCH

03/20/20       JK*               CONFIRM PRODUCTION DETAILS WITH CASE TEAM.                                                                 1.10
                                 CREATE SAVED SEARCHES IN RELATIVITY OF
                                 DOCUMENTS AND TAG FOR PRODUCTION. CONFIRM
                                 IMAGE AND ADD STAMPS TO DOCUMENTS. EXPORT
                                 DOCUMENTS, METADATA, NATIVE FILES AND IMAGES
                                 TO FILE SHARING SITE.

03/25/20       MLY               TELECONFERENCE AND CORRESPONDENCE RE                                                                       1.00
                                 LETTER FOR FEES OWED.

03/25/20       ABS               CONFERENCE WITH M. YAEGER TO DISCUSS STRATEGY                                                              1.00
                                 RE: RENEWED MOTION FOR ATTORNEYS' FEES.

                                                                   PAGE 4
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 28 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 APRIL 7, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1051784



DATE           INIT              DESCRIPTION                                                                                          HOURS

03/26/20       ABS               DRAFT LETTER BRIEF IN CONNECTION WITH RENEWED                                                              5.80
                                 FEE APPLICATION (2.0); RESEARCH CASE LAW RE: SAME
                                 (2.3); ANALYZE PRIOR COURT FILINGS AND
                                 COMMUNICATIONS BETWEEN COUNSEL RE: SAME (1.3);
                                 COMMUNICATIONS WITH EPIQ RE: INVOICING (0.2).

03/27/20       MLY               CORRESPONDENCE RE LETTER TO COURT RE FEES                                                                  0.10
                                 AND COSTS.

03/27/20       ABS               CONTINUE DRAFTING/REVISING FEE APPLICATION                                                                 5.40
                                 LETTER (2.4); FURTHER ANALYSIS OF CASE LAW RE:
                                 SAME (0.5); FURTHER ANALYSIS OF RIZACK FILINGS
                                 AND COUNSEL COMMUNICATIONS (0.5); ANALYSIS OF
                                 RIZACK'S MOST RECENT DOCUMENT PRODUCTION IN
                                 CONNECTION WITH SAME (2.0).

03/31/20       MLY               DRAFTING LETTER BRIEF RE FEES AND COSTS.                                                                   1.30

03/31/20       ABS               COMPLETE INITIAL DRAFT OF LETTER BRIEF RE:                                                                 1.90
                                 RENEWED FEE APPLICATION (1.1); FURTHER ANALYSIS
                                 OF NEW YORK LAW IN CONNECTION WITH SAME (0.5);
                                 BEGIN DRAFTING DECLARATION IN SUPPORT OF FEE
                                 APPLICATION (0.3).


               TOTAL FEES FOR PROFESSIONAL SERVICES                                                                              $45,070.00



ATTORNEY FEE SUMMARY

MLY             MICHAEL YAEGER                                            6.80         hours at           $665.00        =         4,522.00
ABS             ALEX B. SILVERMAN                                        65.70         hours at           $500.00        =        32,850.00
HS*             HANNA STRANGE*                                            9.00         hours at           $300.00        =         2,700.00
JK*             JAMES KUBICZ*                                            19.60         hours at           $255.00        =         4,998.00
                TOTALS                                                  101.10                                                   $45,070.00

TOTAL FEES FOR PROFESSIONAL SERVICES                                                                                             $45,070.00




COSTS INCURRED ON YOUR BEHALF AS POSTED MARCH 31, 2020


               POSTAGE                                                                                              1.00
03/26/20       MEALS - VENDOR: HANNA STRANGE - 03/10/20 -                                                           7.31
               DINNER DURING DOCUMENT REVIEW
03/26/20       GROUND TRANSPORTATION - VENDOR: HANNA                                                              25.74
               STRANGE - 03/10/20 - LATE NIGHT CAB DURING

                                                                   PAGE 5
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document 2482-15 Filed 04/21/20 Page 29 of 29
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                APRIL 7, 2020
RE: CHEVRON CORPORATION LITIGATION                                                                REF NO.: 14062-39418
                                                                                                  INVOICE NUMBER: 1051784



              DOCUMENT REVIEW
03/20/20      EDISCOVERY DATA MANAGEMENT HOSTING                                                                 60.00
              $5/GB:RELATIVITY DATA HOSTING $5 - PER GB
03/20/20      EDISCOVERY DATA MANAGEMENT USER                                                                2,470.00
              LICENSES:RELATIVITY USER LICENSES

TOTAL COSTS AS POSTED THROUGH MARCH 31, 2020                                                                                      $2,564.05

INTEREST                                                                                                             $              2,352.40
                                                      TOTAL AMOUNT DUE THIS INVOICE                                  $             49,986.45




                                                                  PAGE 6
      Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                     Carlton Fields practices law in California through Carlton Fields, LLP
